Citation Nr: 0110951	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  98-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a January 1998 rating determination by the Columbia, 
South Carolina Regional Office (RO).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

During a VA examination in December 1997 the veteran reported 
that, while in Vietnam, he was subjected to sniper fire on 
his base and was forced to wear a flak jacket and carry a 
gun.  He stated that he was also subjected to mortar attacks 
and was extremely anxious and scared.  The veteran has only 
provided vague and general information regarding his claimed 
stressors.  Nevertheless, pursuant to the duty to assist, an 
attempt must be made to verify the veteran's claimed 
stressors and provide a comprehensive psychiatric examination 
consistent with the criteria of the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV).  See 38 C.F.R. § 
4.125(a) (2000).  The VA psychiatrist who is designated to 
examine the veteran should address whether the corroborated 
activity(ies) or occurrence(s) is/are sufficient to support a 
diagnosis of PTSD.

However, prior to undertaking any development to 
independently verify a specific in-service stressful event, 
the RO should first attempt to obtain additional information 
from the veteran, to include inviting him to submit evidence 
to corroborate his claim.

Also, while the veteran's claim was pending, 38 U.S.C.A. § 
5107 was amended, effective for all pending claims, to 
eliminate the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to be 
codified as amended at 38 U.S.C. § 5107).  In addition, the 
duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, VA has 
a duty to assist unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
Id.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A).

In addition to the above, the veteran is advised that the 
VCAA did not change the basic premise required to establish 
service connection.  A veteran seeking disability benefits 
must establish: (1) status as a veteran; (2) the existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of the disability; and (5) 
the effective date of his disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Post-service 
symptomatology may also be considered; however, a medical 
opinion may still be required to establish service 
connection.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b) (2000).

The Board regrets that a second remand of this matter will 
further delay a decision in this case; however, such remand 
is necessary to ensure that all due process requirements are 
met, and the veteran is given every consideration with 
respect to the current issue on appeal.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.

3.  The RO should obtain any additional 
pertinent VA or private treatment 
records.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made a part of the claims 
folder.  Complete copies of all records 
should be associated with the claims 
folder.  
4.  If after making reasonable efforts to 
obtain those named records the RO is 
unable to do so, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

5.  The RO should contact the veteran to 
give him another opportunity to provide 
any additional specific information he 
may have concerning his claimed 
stressors.  This should include dates, 
places, unit assignments, information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail, and any other 
circumstances surrounding these events.  
The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of his claimed 
stressful events and that he must be as 
specific as possible so that an adequate 
search for verifying information can be 
conducted.  

6.  The RO must attempt to obtain the 
operational reports, lessons learned 
statements, or any other information 
regarding activities of the veteran's 
unit or other unit identified during the 
time frame cited that would shed light on 
the events related by the veteran.  When 
this information has been obtained, it, 
together with the stressor information 
that has been provided/obtained from the 
veteran, should be forwarded to the U.S. 
Armed Services Center for Research of 
Unit Records, (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, for 
verification of the incident or incidents 
which the veteran reports as stressors.  
Any information obtained is to be 
associated with the claims folder.

7.  If the USASCRUR requests a more 
specific description of the stressor in 
question, the RO should immediately 
inform the veteran of the specific 
details requested by USASCRUR. If the 
veteran provides a reasonably responsive 
reply, the RO should forward it to the 
requesting agency.

8.  The veteran should be referred for a 
VA psychiatric to determine the etiology 
of any current psychiatric disorder 
present.  If the veteran is found to have 
an acquired psychiatric disorder, the 
symptoms and other factors which support 
the diagnosis should be specifically 
itemized.  If the veteran is found to 
have PTSD, the symptoms and other factors 
which support the diagnosis should be 
specifically itemized.  The RO must 
specify for the examiner(s) the stressor 
or stressor(s) that it had determined are 
established by the record and the 
examiner must be instructed that only 
those events which have been verified may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, 
all in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) as 
required by 38 C.F.R. § 4.130 (2000).  

The examiner should set forth in detail 
all findings that provide a basis for the 
opinion.  The examiner should reconcile, 
to the extent possible, any discrepancies 
that may exist between current and past 
diagnoses.  The examiner should also 
provide a score on the Global Assessment 
of Functioning Scale and discuss the 
import of that score relative to the 
veteran's social and industrial 
adaptability. 

9.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  

10.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




